DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
 
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitation “at least one fastener to releasably secure the first and second stackable layers together,” described in Claim 1, appears to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. As described in paragraph [43] of applicant’s specification, the intended structure for the fastener appears to include nuts and bolts, adhesives, magnets, tape, etc. and equivalents thereof. As such, the interpretation of the fastener to releasably secure the first and second stackable layers together for the rejection below is to include the means described in applicant’s specification, including the bolts as taught by Hurley and Gonzalez. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-2, 5, 8-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley et al. (US 2014/0277584) in view of Gonzalez et al. (US 2016/0038311), Cornell (US 2012/0041567) and Granz (US 2018/0296373).
Regarding claim 1, Hurley teaches struts for prosthetic devices (Pg. 1, Paragraph [0003]; Pg. 27, Paragraph [0286]). The struts may be formed from composites of a thermoplastic material with fibers and may include (“stackable layer”) (Pg. 27, Paragraph [0286]; Fig. 9A). The struts may also be thermoformed and reformed ("having properties which allow for the first and second stackable layers to be formed into at least one of a first and a second shape") (Pg. 27, Paragraph [0285]). The struts are attached to a strut connector by means of attachment holes in the proximal ends of the struts (Pg. 29, Paragraph [0301]; Fig. 5B). Threaded bolts may be used in conjunction with these holes in order to attach the various struts to the strut connectors (“at least one fastener”) (Pg. 24, Paragraph [0265]). Furthermore, as illustrated in figures 6A-6E, the struts may be formed with 3 holes for the connection to the strut connector (“first and second apertures”) (Pg. 25, Paragraph [0270]). Hurley further teaches the struts as being direct-molding in which the struts may be slightly heated and molded to a person’s body part by the hands of a prosthetist (“such that each of the first and the second stackable layers are arranged sufficiently pliant as to shapeable by hand”) (Pg. 27, Paragraphs [0284], [0290]-[0291]; Fig. 12).
Hurley is silent with respect to additional struts being stacked together to the strut connector. 

Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the struts of the prosthetic of Hurley such that additionally layers may be stacked on one strut in order to vary the stiffness of the prosthetic in order to be customizable to the user, as taught by Gonzalez. Furthermore, one of ordinary skill in the art would appreciate that the struts which are stacked, being added and removed, in order to provide varying stiffness would be connected by a bolt as taught by both Hurley and Gonzalez teaching the limitations of “at least one fastener to releasable secure the first and the second stackable layers together in one of the at least first and second shapes in a semi-rigid or rigid, and unitary construction, wherein the first and the second stackable layers are only secured to one another by said at least one fastener; wherein the first and second stackable layers are uniform in size and shape; and wherein the first and second stackable layers each define first and second apertures through which first and second fasteners of the at least one fastener extend, the first and second apertures of the first stackable layer are arranged at first and second locations along a length thereof corresponding to first and second locations, respectively, of the first and second apertures of the second stackable layer so that the first and second apertures of the first and second stackable layers align with one another, respectively.”
Furthermore, one of ordinary skill in the art would appreciate that additional struts being stacked on each other as taught by the combination of Hurley in view of Gonzalez would 
Furthermore, with respect to the limitation of “each of the first second stackable layers being flexible and resilient,” one of ordinary skill in the art would appreciate that this limitation does not define how flexible or how resilient the layers are and, as such, any material for forming the struts of Hurley would meet this limitation whether they are very flexible or not very flexible and similarly applied to the resiliency of the material for forming the struts. Additionally, Hurley teaches the struts as being formed from a thermoplastic material with fiber reinforcements (Pg. 27, Paragraph [0286]) which is similarly described by applicant’s specification in paragraphs [77]-[78]). As such, one of ordinary skill would expect for the struts of Hurley to have similar properties as those of the stackable layers described by applicant’s claimed invention, including being flexible and resilient. 
As seen in figures 6A-6E, the struts have an elongated shape (“shaped in a sheet like and elongate form, coextensive with each other”).
Hurley is silent with respect to the attachment holes having an elongated shape.
Granz teaches an adjustable socket system for a residual limb (Pg. 1, Paragraph [0001]). The adjustable socket system includes a plurality of fasteners which extends through elongated slots which allow for sliding attachment further allowing for continuous adjustment of the system (Pg. 4, Paragraph [0073]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the attachment holes of Hurley such that they are elongated in order to be slideably attached in order for continuous adjustment as taught by Granz. 
Hurley is additionally silent with respect to the first aperture of each of the stackable layers being located at a middle of the struts. 

Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the struts with multiple layers such that the layers are provided with holes and grommets extending from one end of the struts to the other end in order to attach the multiple layers together as taught by Cornell including at a middle of the struts.
Hurley additionally teaches the struts are provided with curves throughout the struts in order to accommodate a leg from the user (“wherein the first and second stackable layers each define a first curvature between the first and second apertures at a third location, the third location being the same for each of the first and second stackable layers”) (Fig. 4, Fig. 5A-5B).
Regarding claim 2, Hurley in view of Gonzalez teaches the struts as discussed above with respect to claim 1. As discussed above, the stiffness of the prosthetics are adjustable by adding and removing layers or struts. Therefore, one of ordinary skill in the art would appreciate that the addition of a third layer or strut would additionally vary the stiffness or allow the configuration to be “incrementally adjustable” as required by the claim. 
Regarding claim 5, Hurley in view of Gonzalez teaches the struts as discussed above with respect to claim 1. Hurley further teaches the struts may be circumferentially wrapped with a thermoplastic-fiber composite tape as illustrated in figure 11B (Pg. 27, Paragraph [0289]). One of ordinary skill in the art would appreciate that the wrapped strut as illustrated in the figure would result in a textured surface.  
claim 8, Hurley teaches the struts as discussed above with respect to claim 1. As discussed above, the struts are formed of a composite material including a thermoplastic material.  
Regarding claim 9, Hurley teaches the struts as discussed above with respect to claim 1. As discussed above, the struts are provided with attachment holes for attachment to a strut connector. 
Regarding claim 11, Hurley teaches the struts as discussed above with respect to claim 1. As discussed above, Hurley teaches each of the struts illustrated in figures 6A through 6E as having attachment sites which are in the form of a triangle of apertures, which one of ordinary skill in the art would appreciate as forming a surface pattern through each of the layers of the struts. 
Regarding claim 12, Hurley teaches the struts as discussed above with respect to claim 11. As discussed above, the struts are provided with a triangle of apertures at the bottom of each of the struts in figures 6A through 6E. One of ordinary skill in the art would appreciate that the triangle of apertures, which is considered the surface pattern, would resist be designed to resist shear forces when connected to the strut connector described in the rejection of claim 1 above. 
Regarding claim 13, Hurley teaches the struts as discussed above with respect to claim 11. As discussed above, the struts are provided with a triangle of apertures at the bottom of each of the struts as illustrated in figures 6A through 6E. One of ordinary skill in the art would appreciate that the arrangement of the apertures being in a triangle would allow the struts to control a range of motion of any material attached to the struts teaching the limitation of “arranged to control a range of motion between another assembled structure adjoined by the at least one fastener in a pivoting relationship.” 
claim 14, Hurley teaches the struts as discussed above with respect to claim 1. As discussed above, the struts are connected to strut connectors by means of attachment holes. The strut connectors are then attached to a base in a pivoting manner (“the at least one fastener is arranged to join a second assembled structure to the assembled structure in a pivoting relationship”) (Pg. 5, Paragraph [0049]).  

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley et al. (US 2014/0277584) in view of Gonzalez et al. (US 2016/0038311), Cornell (US 2012/0041567) and Granz (US 2018/0296373) as applied to claim 1 above, and further in view of Pallari (US 2010/0161076).
Regarding claims 15-16, Hurley in view of Gonzalez teaches the struts as discussed above with respect to claim 1.
Hurley and Gonzalez are silent with respect to at least one spring or at least one spacer being provided between the stacked struts.
Pallari teaches prosthetic devices having cushioning structures (Pg. 1, Paragraph [0002]). The prosthetic devices may include those for the knee or the foot (Pg. 3, Paragraph [0057]). The cushioning structure illustrated in figure 2 consists of one or more absorbing means as a bending movement absorbing means or a compression absorbing means and may be compressibly resistant or may resist elastic deformation (Pg. 4, Paragraph [0072]-[0073]). The cushioning elements may be placed between two shells as illustrated in figure 9 (Pg. 5, Paragraph [0079]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the stacked struts, as taught by Hurley and Gonzalez, such that they first include cushioning elements between the struts in order to provide bending or compression absorbing means, as taught by Pallari.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 12/29/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive. 
In particular, applicant argues that neither Hurley nor Gonzalez teaches the amendments to claim 1 regarding the shape of the attachment holes being elongated and the location of one of the holes being in the middle of the struts. In particular, applicant first argues that the inclusion of now cancelled claim 7 is not taught by Hurley such that the claim required the shape of the holes to be elongated and not the stackable layers themselves. Applicant additionally argues that the Hurley and Gonzalez are silent with respect to the limitation requiring a first curvature between the first and second apertures of the first and second stackable layers. 
The examiner first notes that Hurley teaches the struts as being curved as illustrated in figures 4, 5A and 5B. As illustrated, the struts are illustrated as having a curve which is adjusted to a user’s leg. As such, Hurley teaches the limitation of “wherein the first and second stackable layers each define a first curvature between the first and second apertures at a third location, the third location being the same for each of the first and second stackable layers.” 
The examiner concedes in that Hurley and Gonzalez are silent with respect to the limitations regarding the apertures having an elongated shape and the first aperture being located in a middle of the stackable layers. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in further view of Cornell and Granz as discussed above with respect to the rejection of claim 1 above. 

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783